EXHIBIT SHARE PURCHASE AGREEMENT by and among MICRON TECHNOLOGY, INC. as the Buyer Parent, MICRON SEMICONDUCTOR B.V., as the Buyer, QIMONDA AG as the Seller Parent and QIMONDA HOLDING B.V., as the Seller Sub Dated as of October11, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 3 1.1 Defined Terms 3 1.2 Interpretation 7 ARTICLE II PURCHASE AND SALE OF SHARES; PURCHASE PRICE 8 2.1 1st Closing; Sale and Purchase of 1st Close Shares 8 2.2 1st Closing Date 8 2.3 Deliveries at 1st Closing 9 2.4 2nd Closing; Sale and Purchase of 2nd Close Shares 9 2.5 2nd Closing Date 10 2.6 Deliveries at 2nd Closing 10 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS 10 3.1 Title to the Shares 10 3.2 Due Incorporation 11 3.3 Sellers Right, Power and Authority 11 3.4 Enforceability 11 3.5 No Consents Required 12 3.6 Due Organization of the Company 12 3.7 Capitalization 12 3.8 Subsidiaries 13 3.9 Financial Statements 13 3.10 Contracts and Relationships 13 3.11 Legal Proceedings; Orders 14 3.12 Brokers 14 3.13 Insolvency; Stand Alone Viability 14 3.14 Company Assets and Revenue 14 3.15 Disclosure 14 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER PARENT AND THE BUYER 15 4.1 Due Incorporation and Authority 15 4.2 Buyer Right, Power and Authority 15 4.3 Enforceability 15 4.4 No Consents Required 15 4.5 Financing 16 ARTICLE V COVENANTS AND AGREEMENTS 16 5.1 Voting of Shares 16 5.2 Conduct of Business 16 TABLE OF CONTENTS (Continued) 5.3 No Transfer of the Shares 18 5.4 Expenses 18 5.5 Publicity 18 5.6 Required Consents 18 5.7 Change in Membership of Company Board 20 5.8 Sellers Non-Solicit 20 5.9 Further Assurances 20 5.10 Buyer Financing. 21 5.11 New JV Agreements; Patent Cross License. 21 5.12 Notification 21 5.13 Buyer Parent Financing Information Assistance 21 5.14 Sale of FINI Shares 22 ARTICLE VI CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PARTIES TO CLOSE 22 6.1 1st Closing Conditions to All Parties’ Obligations 22 6.2 1st Closing Conditions to the Buyer Parent and the Buyer’s Obligations 23 6.3 1st Closing Conditions to the Sellers’ Obligations 24 6.4 2nd Closing Conditions to All Parties’ Obligations 24 6.5 2nd Closing Conditions to the Buyer Parent and the Buyer’s Obligations 25 6.6 2nd Closing Conditions to the Sellers’ Obligations 27 ARTICLE VII SURVIVAL 28 ARTICLE VIII INDEMNIFICATION 28 8.1 Obligation of the Sellers to Indemnify 28 8.2 Obligation of the Buyer Parent to Indemnify 29 8.3 Indemnification Procedure 29 8.4 Measure of and Limitations upon Indemnification 30 8.5 Exclusivity of Indemnity 30 ARTICLE IX TERMINATION OF AGREEMENT 30 9.1 Termination 30 9.2 Survival After Termination 32 ARTICLE X MISCELLANEOUS 32 10.1 Governing Law; Venue 32 10.2 Notices 33 10.3 Entire Agreement 34 10.4 Waivers and Amendments 34 10.5 Binding Effect; Assignment 34 10.6 Construction 34 10.7 Severability of Provisions 35 10.8 Counterparts; Delivery by Fax or E mail 35 10.9 Transfer Taxes 35 10.10 Language 35 10.11 No Third Party Beneficiaries 35 - ii - EXHIBITS Exhibit ATransition Agreement Exhibit BBuyer/Seller TLA Exhibit CInfineon/Buyer TLA Exhibit DCompany/Buyer PTLA Exhibit ECompany/Buyer TTA Exhibit FNanya/Seller Termination Agreement Exhibit GRelease Agreement Exhibit HSupply Agreement SCHEDULES Schedule 1Seller Shares Schedule 21st Close Shares; Sellers’ Payment Schedule and 2nd Close Shares; Sellers’ Payment Schedule Schedule 3.6(a)Articles of Incorporation Schedule 3.6(b)Companies Register Extract - iii - Confidential SHARE PURCHASE AGREEMENT Share
